DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C (Figs. 17-18) in the reply filed on April 12, 2021 is acknowledged.
Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1-20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9615626. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5, and 9 of the instant application are broader than claim 1 of US 9615626.  Claim 1 of US 9615626 includes each of the limitations of claim 1, 3, and 9 of the instant .
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9615626 in view of Scholz (US 6789332).  Claim 1 of US  9615626 discloses all the limitations of claim 11 of the instant application, but does not expressly disclose wherein at least one segment portion of the first set of segmented portions is entirely disposed entirely in the heel portion of the sole.  Scholz teaches a sole with a sole plate and segmented portions wherein at least one segment portion (20/40 on 30c, see Fig. 1) of the first set of segmented portions (see annotated Fig. 2A) is entirely disposed entirely in the heel portion of the sole (see annotated Fig. 2A).  Therefore, it would have been obvious to one having ordinary skill in the art to include at least one segmented portion on the lateral side entirely in the heel portion in order provide the desired flexure of the she as the shoe would conform more closely to the human foot.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US 10512300 in view of Scholz (US 6789332). Claims 1 and 6 of US 10512300 disclose all the limitations of claim 11 of the instant application, but do not expressly disclose wherein the medial arch region extends to a midfoot edge of the sole structure, the medial arch region being substantially wider than each of the plurality of outwardly extending flexing regions and wherein at least one segment portion of the first set of segmented portions is entirely disposed entirely in the heel portion of the sole. Scholz teaches a sole with a sole plate and segmented portions the medial arch region (area around 10 in Fig. 2A) being .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 (and claims 12-20 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite as it recites, “the central flexing region further including a medial arch region, the medial arch region separating a forefoot set of segmented portions from a heel set of segmented portions….”  As a plurality of segmented the second set of segmented portions into a forefoot set of segmented portions and a heel set of segmented portions….”
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19-20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites, “wherein the central flexing region further includes a medial arch region, and the medial arch region separates the second set of segmented portions into a forefoot set of segmented portions and a heel set of segmented portions.”  However, claim 19 depends from claim 11 and lines 13-15 of claim 11 recites, “the central flexing region further including a medial arch region, the medial arch 
Claim 20 recites, “wherein the medial arch region is wider than each of the plurality of outwardly extending flexing regions, and the medial arch region extends to a midfoot edge of the sole structure.”  However, lines 15-17 of claim 11 recites, “the medial arch region extending to a midfoot edge of the sole structure, and the medial arch region being substantially wider than each of the plurality of outwardly extending flexing regions” which are the same limitations of claim 20 but in reverse order.  Therefore claim 20 fails to further the subject matter of claim 11.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 11, 14-15, and 19-20 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholz (US 6789332).
Regarding claims 11 and 19-20, Scholz discloses a sole structure (Figs. 1, 2A, and 3) for an article of footwear, comprising: a plate member (10, considered a plate as it relatively flat and thin) including a first side (upper side as seen at the top of Fig. 3) and a second side (lower side of 10 best seen in Fig. 3); a plurality of segmented portions (20/40) attached to the second side of the plate member (best seen in Fig. 3, where 20/40 extends downward from the lower side of 10), wherein the plurality of segmented portions is configured to contact a ground surface (as each of the portions of 20/40 are at the outmost surface of the shoe, they would contact a ground surface), and the plurality of segmented portions being separated by a plurality of outwardly extending flexing regions (void spaces between each 20 and below 32 as seen in Fig. 1 and 2A); a central flexing region (combination of 32 and the open area as seen in annotated Fig. 2A; Examiner notes that the completed sole is shown in Fig. 1 and Fig. 2A is the sole without 30a, 30b, and 30c and does not show the completed sole but has been used to more easily show each structure) extending from a forefoot portion of the sole structure to a heel portion of the sole structure (see annotated Fig. 2A), the central flexing region being exposed along a forward edge of the sole structure ( as can be seen in Figs. 1 and 2A), the central flexing region also being exposed along a rearward edge of the sole structure (as can be seen in Figs. 1 and 2A, examiner notes 32 is considered part of the central flexing region), the central flexing region separating the plurality of 
Regarding claims 14-15, Scholz discloses wherein the plurality of segmented portions (20/40) comprises a lower layer of the sole structure (as they are ground contacting), and the plate member (10) comprises an upper layer of the sole structure (as it is the closest layer to the upper), and a maximum cross-sectional thickness of the upper layer is less than a minimum cross-sectional thickness of the lower layer (as can be seen in Fig. 3) [claim 14], and the minimum cross- sectional thickness of the lower .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 2012/0167416) in view of Gebhard (US 6119373).
Regarding claim 1, Christensen discloses a sole structure (30) for an article of footwear (10), comprising: a plate member (140s, Fig. 2 and 10); a plurality of segmented portions (124 between spaces 122) extending from a surface (144) of the plate member; a central compressible member (200, best seen in Fig. 5) extending from a forefoot portion of the sole structure to a heel portion of the sole structure (as can be seen in Figs. 5), the central compressible member separating the plurality of segmented 
	Christensen does not expressly disclose wherein each of the segmented portions is discrete and detached from each adjacent one of the segmented portions.
	Gebhard teaches a shoe sole with a plate and segmented portions wherein each of the segmented portions (18-24) is discrete and detached from each adjacent one of the segmented portions (as can be seen in Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate each segmented portion of Christensen so that they are discrete and detached from each adjacent 
	Regarding claim 2, the modified sole of Gebhard discloses wherein the first set of segmented portions (see annotated Fig. 5) has a greater number of segmented portions than the second set of segmented portions (see annotated Fig. 5) (as can be seen in Fig. 2 which is the lateral side, the first set has about 9 segments, and Fig. 6 which the medial side, the second set has about 8 segments as the arch area is open).
Regarding claim 3, the modified sole of Gebhard discloses wherein the central compressible member (200) further includes a medial arch region, and the medial arch region separates the second set of segmented portions into a forefoot set of segmented portions and a heel set of segmented portions (see annotated Fig. 5).
Regarding claim 7, the modified sole of Gebhard discloses wherein the sole structure further includes a midfoot portion (34) between the forefoot portion (36) and the heel portion (32), and the first set of segmented portions extends through the forefoot portion, through the midfoot portion, and through the heel portion of the sole structure (as can be seen in annotated Fig. 5).
Regarding claim 8, the modified sole of Gebhard discloses wherein at least one segmented portion of the first set of segmented portions is entirely disposed in the heel portion of the sole structure (as can be seen in annotated Fig. 5, at least one segment is entirely in the heel).
Regarding claim 9, the modified sole of Gebhard discloses wherein the plate member (140)  includes a plurality of side sections extending from an outer periphery of 
Regarding claim 10, the modified sole of Gebhard discloses wherein the gap is a first gap (the gaps between each adjacent segmented portion), and each of the plurality of side sections is spaced apart from adjacent ones of the plurality of side sections by a respective second gap (see annotated Fig. 2).


Claim 17 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholz, as applied to claim 11 above, and further in view of Gebhard.
Regarding claim 17, Scholz teaches a side section (11) which appears to extend from an outer periphery of the plate member, but does not expressly disclose wherein the plate member includes a plurality of side sections extending from an outer periphery of the plate member, and the plurality of side sections defines a sidewall portion.
Gebhard teaches an shoe with an external chassis wherein the plate member (14) includes a plurality of side sections (portions of 14 along the lateral and medial sides between notches 56-66) extending from an outer periphery of the plate member (outer edge of the substantially horizontal portion best seen in Fig. 1), the plurality of side sections defining a sidewall portion (exposed portions of 14 as seen in Figs. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the sole plate of Scholz .

Claim 18 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholz, as applied to claim 11 above, and further in view of Christensen. 
Regarding claim 18, Scholz discloses all the limitations of claim 11 above, but does not expressly disclose wherein the first set of segmented portions has a greater number of segmented portions than the second set of segmented portions.
Christensen teaches a sole structure with a sole plate and a plurality of segmented portions wherein the first set of segmented portions (see annotated Fig. 5) has a greater number of segmented portions than the second set of segmented portions (see annotated Fig. 5) (as can be seen in Fig. 2 which is the lateral side, the first set has about 9 segments, and Fig. 6 which the medial side, the second set has about 8 segments as the arch area is open).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to increase the number of segments on the lateral side of the sole to have more than the medial side of the sole of Scholz as taught by Christensen in order to increase the flexibility of the sole structure by forming a more articulated configuration throughout the foot.



    PNG
    media_image1.png
    521
    677
    media_image1.png
    Greyscale

Annotated Fig. 5 (Christensen)



    PNG
    media_image2.png
    463
    664
    media_image2.png
    Greyscale

Annotated Fig. 2 (Christensen)



    PNG
    media_image3.png
    634
    918
    media_image3.png
    Greyscale

Annotated Fig. 2A (Scholz)

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims are allowable over the prior art of record as none of them, alone or in combination, disclose a sole with a plate member, a plurality of discrete segmented portions, a central compressible member with a medial arch region that extends to a midfoot edge of the sole structure, a, a plurality of outward extend flexing regions that create gaps between adjacent segmented portions.  The closest prior art is Christensen and Gebhard. Christensen does not disclose the segmented portions being discrete, and the medial arch region of the central compressible member extending to a midfoot edge. Gebhard 

Claims 12-13 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  These claims are allowable over the prior art of record as none of them, alone or in combination, disclose a sole with a plate member, a plurality of segmented portions, a flexing region with a medial arch region that extends to a midfoot edge of the sole structure, plurality of outward extend flexing regions between the segmented portions and extend from the central flexing region to side edges of the sole structure and wherein the minimum cross- sectional thickness of the lower layer is at least five times greater than the maximal cross-sectional thickness of the upper layer. The closest prior art of record is Scholz.  Scholz does not teach the plurality of outward extending flexing regions extending from the central flexing region to side edges of the sole structure and wherein the minimum cross- sectional thickness of the lower layer is at least five times greater than the maximal cross-sectional thickness of the upper layer.  Modifying Christensen or Gebhard to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Included are shoe soles with plates and segmented portions analogous to the instant application.  For example, Hazenberg (US 2009/0013558) teaches a plurality of segmented portions with outwardly extending flexing regions; Peyton (US 2012/0174432) teaches a central compressible member between two segmented portions; and Issler (US 2005/0150134) teaches a central compressible member and segmented portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732